Citation Nr: 0932610	
Decision Date: 08/31/09    Archive Date: 09/04/09

DOCKET NO.  05-25 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to a compensable initial disability rating 
for service-connected bilateral hearing loss from March 3, 
2004 to July 2, 2007, and a disability rating in excess of 20 
percent from July 3, 2007, forward.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from June 1954 to December 
1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  The case is currently under the 
jurisdiction of the Seattle, Washington, RO. 


FINDINGS OF FACT

1.  In a written statement dated in June 2007, prior to 
promulgation of a decision in the appeal for entitlement to 
service connection for a left knee disability, the Veteran 
communicated that he wished to withdraw that appeal.

2.  Prior to July 3, 2007, the Veteran's service-connected 
bilateral hearing loss was manifested by an average pure tone 
threshold in the right ear of 53 decibels and 27 decibels in 
the left ear, with speech recognition ability of 88 percent 
in the right ear and 84 percent in the left ear.

2.  From July 3, 2007, forward, the Veteran's service-
connected bilateral hearing loss was manifested by an average 
pure tone threshold in the right ear of 64 decibels and 55 
decibels in the left ear, with speech recognition ability of 
70 percent in the right ear and 72 percent in the left ear.  


CONCLUSIONS OF LAW

1.  With respect to the Veteran's appeal for entitlement to 
service connection for a left knee disorder, the criteria for 
withdrawal of a substantive appeal by the appellant have been 
met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 
20.204(b) (2008).

2.  Prior to July 3, 2007, the criteria for an initial 
compensable disability rating for service-connected bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 
(2008).

3.  From July 3, 2007, forward, the criteria for an initial 
disability rating in excess of 20 percent for service-
connected bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 
4.86, Diagnostic Code 6100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).

In a written statement dated in June 2007, the Veteran 
indicated that he wished to withdraw his appeal for 
entitlement to service connection for a left knee disorder.  
Thus, there is no remaining allegation of error of fact or 
law for appellate consideration, and that appeal is 
withdrawn.  Accordingly, the Board does not have jurisdiction 
to review the appeal, and it is dismissed.  As the appeal is 
dismissed, it is not necessary to discuss VA's duties to 
notify and assist the veteran with respect to the issue of 
entitlement to service connection for a left knee disorder.

II.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Notice should also address the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

In cases such as this, where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service connection claim has 
been more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has 
been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the 
burden of demonstrating any prejudice from defective notice 
with respect to the downstream elements.  Goodwin v. Peake, 
22 Vet. App. 128 (2008).  That burden has not been met in 
this case.  

Nevertheless, the record reflects that the appellant was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that the notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  The appellant was notified that his claim was 
awarded with an effective date of March 3, 2004 , the date of 
his claim, and an initial rating was assigned.  He was 
provided notice how to appeal that decision, and he did so.  
He was provided a statement of the case that advised him of 
the applicable law and criteria required for a higher rating.  
Although he was not provided pre-adjudicatory notice that he 
would be assigned an effective date in accordance with the 
facts found as required by Dingess, he was assigned the date 
of the claim as an effective date, the earliest permitted by 
law.  38 U.S.C.A. § 5110(a).  

Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claim.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).

Thus, based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information 
that VA provided to the appellant what was necessary to 
substantiate his claim, and as such, that he had a meaningful 
opportunity to participate in the adjudication of his claim 
such that the essential fairness of the adjudication was not 
affected.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, obtained medical opinions as to the 
etiology and severity of disabilities, and afforded the 
appellant the opportunity to give testimony before the Board, 
although he declined to do so.  All known and available 
records relevant to the issue on appeal have been obtained 
and associated with the appellant's claims file; and the 
appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

III.  Hearing Loss- Increased Rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, and to resolve any doubt regarding the extent 
of the disability in the veteran's favor.  38 C.F.R. §§  4.2, 
4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found.  Fenderson v. West, 12 Vet. App 119 (1999).  

In August 2004, the RO granted service connection for the 
Veteran's bilateral hearing loss and assigned a 
noncompensable disability rating, effective March 3, 2004.  
In an October 2007 rating decision, the disability rating was 
increased to 20 percent, effective July 3, 2007.  As that 
award represents less than the maximum available benefit, and 
applies to only a portion of the relevant rating period, it 
does not abrogate the pending appeal.  AB v. Brown, 6 Vet. 
App. 35 (1993).  

Evaluations of defective hearing range from noncompensable to 
100 percent for service-connected bilateral hearing loss.  
These evaluations are based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination testing together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  To evaluate the degree of disability from defective 
hearing, the revised rating schedule establishes eleven 
auditory acuity levels from Level I for essentially normal 
acuity through XI for profound deafness.  38 C.F.R. § 4.85, 
Diagnostic Code 6100.

The regulations provide that in cases of exceptional hearing 
loss, i.e. when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  See 38 
C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) 
provide that when the puretone threshold is 30 decibels or 
less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results is the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  However, 
based upon the audiological evaluations, neither 38 C.F.R. § 
4.86(a) nor (b) is applicable in this appeal.

In connection with his claim for bilateral hearing loss, the 
Veteran was afforded VA audiological examinations.  

During the August 2004 VA examination, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
45
60
70
LEFT
30
20
20
35
35

The Veteran's right ear average pure tone threshold was 54, 
the left ear average pure tone threshold was 27, and speech 
recognition ability was 88 in the right ear and 84 percent in 
the left ear.  The examiner described the Veteran's 
functional impairment from hearing loss as difficulty in 
hearing and understanding conversations; the condition did 
not result in any time lost from work.

In this case, applying the results of the August 2004 VA 
audiological examination to Table VI yielded a Roman numeral 
value of II for the right ear and II for the left ear.  
Applying these values to Table VII, the Board finds that the 
Veteran's bilateral ear hearing loss is evaluated as 0 
percent disabling.  Simply stated, the results do not provide 
a basis to grant a higher disability rating.

A July 3, 2007, VA audiologic consultation noted worsening 
hearing, with word recognition scores of 72 percent in the 
right ear and 80 percent in the left ear.






During a September 2007 VA examination, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
35
45
90
85
LEFT
45
30
40
65
85

The Veteran's right ear average pure tone threshold was 64, 
the left ear average pure tone threshold was 55, and speech 
recognition ability was 70 in the right ear and 72 percent in 
the left ear.  The examiner described the Veteran's 
functional impairment from hearing loss as difficulty in 
hearing and understanding conversations.

With respect to those results, the Numeric Designations for 
the Veteran's right and left ear hearing loss are V and V, 
respectively, yields a 20 percent disability rating.  38 
C.F.R. § 4.85, Table VI.  Although the VA examinations of 
record show that the Veteran clearly has hearing loss, the 
audiometric test results do not support entitlement to an 
increased evaluation for bilateral hearing impairment for 
either time period.  The Board has reviewed all the medical 
records in the claims file and found that there is no 
evidence related to hearing loss that supports a higher 
rating.

A VA audiologist must fully describe the functional effects 
caused by a hearing disability in the final report of the 
examination to facilitate determinations regarding 
extraschedular consideration.  Martinak v. Nicholson, 21 Vet. 
App. 447 (2007).

The VA examiners specifically addressed the functional 
effects caused by the Veteran's bilateral hearing loss, and 
the Board finds that the evidence adequately addresses this 
matter.  The Veteran himself does not elaborate on any 
further functional impairment caused by his bilateral hearing 
loss not captured by the examinations.  

The Veteran's contentions presented on appeal have been 
accorded due consideration; however, the Board concludes that 
the recent medical findings discussed above are more 
probative of the current level of disability.  


In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the Veteran's claim, the doctrine is not 
for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

The appeal for entitlement to service connection for a left 
knee disorder is dismissed.

Entitlement to a compensable disability rating for service-
connected bilateral hearing loss prior to July 3, 2007, is 
denied.

Entitlement to a disability rating in excess of 20 percent 
for service-connected bilateral hearing loss from July 3, 
2007, is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


